

116 HR 4338 IH: Rural Road Safety Act
U.S. House of Representatives
2019-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4338IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2019Ms. Finkenauer (for herself and Mr. Westerman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to require the Secretary of Transportation to ensure that
			 States set aside certain funds for construction and operational
			 improvements on high risk rural roads, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Road Safety Act. 2.Highway safety improvement program (a)In generalSection 148 of title 23, United States Code, is amended—
 (1)in subsection (g)(1)— (A)by striking If the fatality rate and inserting (A) In general—If the fatality rate;
 (B)by striking for fiscal year 2009 and all that follows through the period at the end and inserting for the previous fiscal year for high risk rural roads under subsection (l).; and (C)by adding at the end the following:
						
 (B)Treatment of projectsNotwithstanding any other provision of law, projects carried out under this paragraph shall be treated as projects on a Federal-aid highway under this chapter.; and 
 (2)by adding at the end the following:  (l)High risk rural roads (1)In generalOf the amounts apportioned to a State for fiscal year 2020 and each fiscal year thereafter under this section, the State shall obligate for construction and operational improvements on high risk rural roads an amount that is not less than 7.5 percent of such amount apportioned for such fiscal year.
 (2)Special ruleA State may use funds apportioned to the State pursuant to this subsection for any project under this section if the State certifies to the Secretary that the State has met all of State needs for construction and operational improvements on high risk rural roads.
 (3)Treatment of construction and operational improvementsNotwithstanding any other provision of law, construction and operational improvements under this subsection shall be treated as a project on a Federal-aid highway under this chapter..
 (b)Update of high Risk rural roads best practicesNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress an update to the manual described in section 1112 of MAP–21 (23 U.S.C. 148 note) to include any best practices not listed in such manual for communities to reduce fatalities on rural roads.
 (c)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress an update to the report published by the Government Accountability Office on May 28, 2004, titled Highway Safety: Federal and State Efforts to Address Rural Road Safety Challenges describing—
 (1)ongoing funding and policy challenges to addressing rural road safety; and (2)successful risk mitigation measures taken on the Federal and State levels.
				